Citation Nr: 1103160	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-03 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits under Chapter 30, Title 38, 
United States Code for the period from September 29, 2005 through 
September 28, 2007.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran has had multiple periods of active military service, 
including verified service from May 1987 to May 1991, July 1991 
to April 1992 and from February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 action by the Muskogee, Oklahoma, 
Department of Veterans Affairs Education Center that awarded 
Chapter 30 educational benefits for the period September 29, 2007 
through April 9, 2008.  The Veteran contends that the award 
should also be retroactively effective from September 29, 2005 
through September 28, 2007.


FINDINGS OF FACT

1.  From August 20, 1992 to January 20, 1993, the Veteran took 
courses in pursuit of an Associate of Science degree at Solano 
Community College.  

2.  VA awarded educational benefits related to the 1992-1993 
Solano Community College classes in February 1993 and May 1993.  

3.  From September 29, 2005 to April 9, 2008, the Veteran took 
courses in pursuit of a Master of Business Administration (MBA) 
degree at the University of Phoenix.

4.  The RO received the Veteran's current application for 
educational benefits on September 29, 2008.


CONCLUSION OF LAW

The criteria for an award of chapter 30 education assistance 
benefits from September 29, 2005 through September 28, 2007 have 
not been met.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. §§ 
21.1029, 21.7131 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran took courses in pursuit of an Associate of Science 
degree at Solano Community College from August 20, 1992 to 
January 20, 1993.  VA awarded educational benefits related to the 
1992-1993 Solano Community College classes in February 1993 and 
May 1992.  The Veteran took courses in pursuit of a Master of 
Business Administration degree at the University of Phoenix from 
September 29, 2005 to April 9, 2008, completing his degree 
requirements in April 2008.  On September 29, 2008, the RO 
received the Veteran's application for educational benefits.  In 
an October 2008 letter, the RO indicated that payment could not 
be allowed for training that occurred prior to September 29, 2007 
or more than one year prior to the date of his September 29, 2008 
application. 

In the Veteran's notice of disagreement and his substantive 
appeal, he indicated that he repeatedly asked members of his 
service organization about his eligibility for educational 
benefits and was told he was not eligible for benefits.  It was 
only after his graduation from his MBA program that he was 
informed that he was eligible for benefits.  Once the Veteran 
finally decided to apply to the VA, most of his correspondence 
was by phone because the information that was supposed to be 
arriving from VA via mail was not being delivered.  The Veteran 
realized that the mailing address that VA had was incorrect and 
so he finally corrected it with VA.  The Veteran also contends 
that representatives from the University of Phoenix also never 
told him about his potential eligibility.  Therefore, the Veteran 
fundamentally argues that the combined factors of misinformation 
of eligibility and an inaccurate address delayed his filing for 
educational benefits.  

While the Board is sympathetic to the Veteran's contentions and 
appreciates his service, the Board is bound by the applicable 
statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 20.101(a) (2010).  The Veteran is advised with respect 
to VA not having his updated address that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the Veteran, alone, is responsible to keep the 
RO informed of his current address, and to report any change of 
address in a timely manner.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In addition, regardless of the equities of the Veteran's 
situation (particularly regarding the advice the Veteran 
apparently received from his service organization), VA can only 
pay benefits that are authorized by law.  See McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must 
be authorized by statute; therefore, erroneous advice given by a 
government employee cannot be used to estop the government from 
denying benefits."); Harvey v. Brown, 6 Vet. App. 416. 424 
(199), (the remedy for breach of an alleged obligation cannot 
involve payment of benefits where the statutory eligibility 
requirements for those benefits are not met"). 

The provisions of 38 U.S.C.A. § 3014 provide for assistance with 
the costs of education for Veterans who pursue an approved 
program of education.  When an eligible Veteran enters (or 
reenters into a change of program or educational institution) 
into training other than training involving licensing or 
certification tests, and seeks the first award of educational 
assistance for the program of education he is pursuing, the 
"commencing date" of the award of educational assistance will 
be the latest of: (A) The date the educational institution 
certifies as the commencing date; (B) one year before the date of 
claim as determined by 38 C.F.R. § 21.1029(b); (C) the effective 
date of the approval of the course; and (D) one year before the 
date VA receives approval notice.  38 C.F.R. § 21.7131(a)(1).

Under 38 C.F.R. § 21.1029(b), the date of claim is the date on 
which a valid claim or application for educational assistance is 
considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that educational 
assistance.

The Veteran was previously granted educational benefits in 1993 
and his MBA program at the University of Phoenix is a change of 
program and change of educational institution.  See 38 C.F.R. 
§ 21.7131(a).  The Board notes that that the Veteran had not only 
commenced his program but completed the program before filing for 
educational benefits, thereby abrogating subsections (A) (C) and 
(D) of 38 C.F.R. § 21.7131(a)(1).  There is no record of receipt 
of an application for educational benefits earlier than September 
29, 2008 and the Veteran does not contend otherwise.  Therefore, 
entitlement to educational assistance for training the Veteran 
pursued more than one year prior to the date of his September 28, 
2008 application is not warranted.  The legal criteria governing 
commencement dates of awards of Chapter 30 educational assistance 
benefits are clear and specific.  Pursuant to these criteria, 
there is no basis upon which to grant the requested chapter 30 
benefits from September 29, 2005 to September 28, 2007.

As the disposition of this claim is based on the law, and not on 
the facts of the case, the claim must therefore be denied based 
on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the duties to notify and assist under the VCAA are 
relevant to Chapter 51 of Title 38 of the United States Code but 
do not apply in situations that are governed by other chapters.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 
Lueras v. Principi, 18 Vet. App. 435 (2004).  This case relates 
to educational benefits that are governed by Chapter 30 of Title 
38; per Barger, the VCAA does not apply to Chapter 30 benefits.  
Further, this case turns on the interpretation of the regulations 
governing payment of VA educational benefits.  In cases where the 
law, and not the evidence, is dispositive, the VCAA is not for 
application.  Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the Board points out that the Veteran was provided 
during the course of the appeal with a Statement of the Case 
(SOC) showing the evidence considered and the reasons why the 
claim remained denied.  The Veteran was advised of his 
entitlement to a hearing before the RO and/or before the Board, 
but he has not requested such a hearing.

The Board finds that under the circumstances the RO has satisfied 
its duties to notify and assist the Veteran, and that 
adjudication of the appeal at this point presents no risk of 
prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Therefore, as all relevant evidence has been 
received, the Board may proceed with adjudication of the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Educational benefits under Chapter 30, Title 38, United States 
Code for the period from September 29, 2005 through September 28, 
2007 are denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


